Citation Nr: 1441966	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  12-24 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement for service connection for peripheral neuropathy, bilateral upper and lower extremities as secondary to diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Brett Buchanan, Agent


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1960 to July 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied claims for service connection for diabetes mellitus, type II, and peripheral neuropathy, bilateral upper and lower extremities as secondary to diabetes mellitus, type II.  The Veteran appealed the denials of service connection in this decision, and the matters are now before the Board.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  The evidence is essentially in equipoise as to whether the Veteran was exposed to an herbicide agent while in service.

2.  The Veteran has a current diagnosis of diabetes mellitus, type II.

3.  The Veteran does not have a current diagnosis of peripheral neuropathy affecting the bilateral upper and lower extremities. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.2, 3.159, 3.303, 3.304, 3.307, 3.309, 3.313 (2013).

2.  The criteria for service connection for peripheral neuropathy, bilateral upper and lower extremities as secondary to diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that his diabetes mellitus, type II, disease is the result of exposure to herbicides during service in the Republic of Vietnam (Vietnam).  In a May 2011 statement in support of his claim, he stated that he served on the USS Persistent (MSO-491) near Vietnam from January 1962 to August 1962.  Additionally, he seeks entitlement to service connection for peripheral neuropathy, bilateral upper and lower extremities as secondary to diabetes mellitus, type II. 


Service Connection for Diabetes Mellitus, Type II

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases, such as diabetes mellitus, when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in of 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Also relevant to this claim, certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service and service connection will be presumed.  38 U.S.C.A. § 1116(a)(1) (2013); 38 C.F.R. § 3.307(a)(6).  This presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Diabetes mellitus, type II, is among the diseases listed in 38 C.F.R. § 3.309(e).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of ten percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

A veteran who, during active military, naval, or air service, served in Vietnam between January 9, 1962, and May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii); 38 U.S.C.A. § 1116(f).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In a March 2011 statement in support of his claim, the Veteran asserted that he has had diabetes mellitus, type II, since 2002 and in another statement from May 2011 he asserted that a doctor diagnosed him with the disease in 1996.  Indeed, his claims file shows that he has been diagnosed with this disease since at least April 1997.  Thus, the first element of entitlement for service connection is met.  

Likewise, the third or nexus element of entitlement for service connection is met in this case because diabetes mellitus is one of the diseases that is presumptively associated with herbicide exposure.  38 C.F.R. § 3.309(e).  Thus, the main contention before the Board is whether the Veteran was exposed to an herbicide agent for purposes of the second element of service connection.   

In a May 2011 statement in support of his claim, the Veteran asserted that while stationed on the USS Persistent, he sailed near Saigon, Vietnam from January 1962 to August 1962 where he "had shore liberty in Saigon."  Additionally, he included an internet printout from a "NavSource Online" archive website concerning the USS Persistent's history which showed that the vessel assisted in training of South Vietnamese sailors in 1962.  

In June 2011, VA requested deck logs and history from the Joint Services Records Research Center (JSRRC) to determine whether there is evidence of personnel going ashore to Vietnam from the USS Persistent during parts of April, May, and June 1962.  JSRRC responded in July 2011 stating that the ship was moored to the breakwater at the Vietnamese Naval Base, Bay of Tourane, DaNang, Vietnam in May 1962 and she was anchored in DaNang harbor at the South Vietnamese Naval Base in the Bay of Tourane in May and June 1962.  The response also states that there "is no record of leave or liberty being granted to the crew of the ship in Vietnam" and that the deck logs do not document that the ship docked, transited in inland waterways, or that enlisted personnel stepped foot in Vietnam.  However, the records do show that a commander departed the ship for four days for temporary duty at Saigon in May 1962.  

In July 2011, VA made a formal finding after exhausting all efforts to obtain the needed information that the Veteran did not serve within Vietnam based upon a lack of information to verify service in Vietnam or exposure to Agent Orange during military service.

In a February 2012 statement in support of his claim and notice of disagreement, the Veteran stated that he occasionally took a small boat ashore from the USS Persistent into Saigon for supplies.  

Likewise, in an August 2012 Substantive Appeal form, the Veteran stated that the USS Persistent was a mine sweeper that patrolled close to the Vietnamese shore in search of mines.  He reiterated that he was in Saigon in June1962 because he was part of a group from the USS Persistent which sent a small craft to beach at Saigon to pick up personnel. 

Lastly, the Board notes that during the course of a medical consultation in June 2002, several years prior to filing his claim for benefits with VA, the Veteran relayed to a medical professional that he saw overseas service as a seaman in the US Navy from 1960 to 1962, which included service as one of the early advisors in Vietnam.  Because the Veteran was then seeking medical treatment, it seems likely that he would report events carefully and accurately.  Statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  

Even though the JSRRC was unable to verify through the ship's logs that the Veteran departed the USS Persistent, the Board finds the Veteran's statements that he was located in Vietnam during portions of his service to be credible because the statements have been consistent and corroborated by the ship's records which show that the ship was anchored close to Vietnam and that some personnel from the ship traveled to Vietnam.  Thus, the evidence is at least in equipoise whether the second element of entitlement for service connection has been met.  Accordingly, resolving doubt in the Veteran's favor, service connection for diabetes mellitus, type II, is established.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Secondary Service Connection for Peripheral Neuropathy, Bilateral Upper and Lower Extremities

The Veteran also asserted in a March 2011 statement in support of his claim that he has bilateral peripheral neuropathy that began in his upper extremities in 2002 and his lower extremities in 2005.  Subsequently, he claimed that he is entitled to service connection for this disorder as secondary to his diabetes mellitus disability.  

A necessary element for establishing entitlement to service connection on a secondary basis is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Here, the Veteran's private and VA medical records do not reflect a previous or current diagnosis for peripheral neuropathy.  His claims file contains many private medical documents showing a long and extensive history of medical care for various disorders including, but not limited to, chest pain, hypertension, and diabetes mellitus.  However, the claims file does not contain medical evidence of peripheral neuropathy or any other neurological disorder of the extremities related to diabetes mellitus.  

While the Veteran's previous medical history shows complaints and diagnoses of leg pain, particularly in private medical records from August and September 1997, and two records from April 2008, this pain has not been medically diagnosed as peripheral neuropathy.  In fact, one physician attributed these symptoms to bursitis and treated the Veteran for this disorder in September 1997.  Likewise, the Veteran's has had numerous private and VA physical examinations showing normal muscle strength bilaterally in February 2004, diabetic foot examinations in January 2003 and October 2011 showing normal results, and joints with full range of motion and symmetrical motor strength without weaknesses in December 2012.  Based on the review of the medical and lay evidence and the Veteran's claims file, the preponderance of the evidence is against a finding that the Veteran has a current disability of peripheral neuropathy or any other neurological disorder of the extremities related to diabetes mellitus.  

Therefore, as the preponderance of the evidence is against service connection for peripheral neuropathy, bilateral upper and lower extremities as secondary to diabetes mellitus, type II, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013). 

Of course, should the Veteran ever be diagnosed with diabetic peripheral neuropathy in the future, he is certainly free to file a claim to reopen service connection for that condition.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in May 2011, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is no need to obtain an additional examination in this case because the evidence of record does not show any current neurological disorder of the extremities related to diabetes mellitus or any signs and symptoms of such a disorder.

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.



ORDER

Service connection for diabetes mellitus, type II, is granted.

Service connection for peripheral neuropathy, bilateral upper and lower extremities as secondary to diabetes mellitus, type II, is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


